IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-41503
                          Conference Calendar



RENE SANCHEZ,

                                           Petitioner-Appellant,

versus

JOHN M. TOMBONE, Warden,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-353
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Rene Sanchez, federal prisoner # 66129-079, appeals from the

denial of his 28 U.S.C. § 2241 habeas corpus petition.    He argues

that the district court erred in determining that his Apprendi v.

New Jersey, 530 U.S. 466 (2000), claim did not meet the criteria

for bringing a claim pursuant to the “savings clause” of 28

U.S.C. § 2255.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41503
                                 -2-

     Sanchez contends that his sentence for possession with

intent to distribute marijuana was unconstitutionally calculated

in violation of Apprendi.     This contention is without merit.   On

the counts to which Sanchez pleaded guilty, the indictment

specifically alleged the involvement of 826 pounds, or 374.67

kilograms, of marijuana.    Sanchez’s sentence does not violate

Apprendi because the 120-month sentence and the five-year

supervised release term he received were within the statutory

maximum for his offense.    United States v. Keith, 230 F.3d 784,

787 (5th Cir. 2000), cert. denied, 531 U.S. 1182 (2001); see 21

U.S.C. § 841(b)(1)(B)(vii) and 18 U.S.C. §§ 3581, 3583.

     Sanchez also challenges the constitutionality of 21 U.S.C.

§§ 841 and 846 in light of Apprendi.     This argument is foreclosed

by Fifth Circuit precedent.     See United States v. Fort, 248 F.3d
475, 482-83 (5th Cir.), cert. denied, 122 S. Ct. 405 (2001);

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000),

cert. denied, 532 U.S. 1045 (2001).

     JUDGMENT AFFIRMED.